Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 18, 2019

                                            No. 04-19-00833-CV

                                      IN RE Christopher BURDICK

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

         This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and real party in interest may
file a response to the petition for writ of mandamus in this court no later than January 6, 2020.
Any such response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on December 18, 2019.


                                                                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CI-00691, styled In the Interest of A.A.B. and C.C.B., Minor
Children, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.